United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-1883
                      ___________________________

                   Layne A. Lindberg; Barbara J. Lindberg

                     lllllllllllllllllllllPlaintiffs - Appellants

                                         v.

  Mr. James Dimon, Chairman and Executive Officer JP Morgan Chase Bank,
 National Association; Attorney David C. Piper; Andrew Cecere, President and
  Director US Bank National Association; Jay Bray, Chief Executive Officer &
 Chairman Nationstar Mortgage LLC, doing business as Mr. Cooper; JP Morgan
 Chase Bank; US Bank National Association; Nationstar Mortgage, LLC, doing
                            business as Mr. Cooper

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                 for the District of South Dakota - Rapid City
                                  ____________

                         Submitted: February 3, 2020
                           Filed: February 6, 2020
                                [Unpublished]
                               ____________

Before LOKEN, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
       In this diversity case, Layne and Barbara Lindberg appeal the district court’s1
dismissal of their amended complaint. Having carefully reviewed the record and the
arguments on appeal, we conclude dismissal was proper for the reasons stated by the
district court. See Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th Cir. 2016)
(reviewing de novo grant of Fed. R. Civ. P. 12(b)(6) motion); Reuter v. Jax Ltd., Inc.,
711 F.3d 918, 921 (8th Cir. 2013) (reviewing denial of leave to amend for abuse of
discretion and question of futility de novo); Stanton v. St. Jude Med., Inc., 340 F.3d
690, 693 (8th Cir. 2003) (reviewing de novo grant of Fed. R. Civ. P. 12(b)(2)
motion).

       The Lindbergs’ motion for judicial notice is denied; James Dimon and JP
Morgan Chase Bank’s motion to dismiss appeal is denied as moot; and the judgment
of the district court is affirmed. See 8th Cir. R. 47B.
                          ______________________________




      1
       The Honorable Jeffrey L. Viken, United States Judge for the District of South
Dakota, adopting the report and recommendation of the Honorable Veronica L.
Duffy, United States Magistrate Judge for the District of South Dakota.

                                         -2-